UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07443 Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – October 31, 2016 Item 1: Reports to Shareholders Annual Report | October 31, 2016 Vanguard Selected Value Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisors’ Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Selected Value Fund returned 2.20% for the 12 months ended October 31, 2016, trailing the 7.84% return of its benchmark, the Russell Midcap Value Index, and the 4.65% average return of its mid-capitalization value fund peers. • Value stocks performed better than their growth counterparts, while large- and small-cap stocks exceeded mid-caps. • As always, Selected Value’s three advisors depended on extensive research as they hunted for undervalued mid-cap companies. • The fund’s consumer discretionary, industrial, and energy holdings all lagged their benchmark counterparts. Consumer discretionary lagged the most, finishing well behind the benchmark. Within that sector, cruise lines were the main culprit. Shortfalls in industrials and energy also hurt returns. • For the ten years ended October 31, 2016, the fund’s average annual return of 6.95% slightly trailed that of its benchmark, which bears no expenses, and surpassed that of its peers. Total Returns: Fiscal Year Ended October 31, 2016 Total Returns Vanguard Selected Value Fund 2.20% Russell Midcap Value Index 7.84 Mid-Cap Value Funds Average 4.65 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Total Returns: Ten Years Ended October 31, 2016 Average Annual Return Selected Value Fund 6.95% Russell Midcap Value Index 7.19 Mid-Cap Value Funds Average 6.34 Mid-Cap Value Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Selected Value Fund 0.39% 1.25% The fund expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2016, the fund’s expense ratio was 0.35%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mid-Cap Value Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, Over the three years ended August 31, 2016, investors poured more than $1 trillion into index funds. Indexing now accounts for nearly a third of all mutual fund assets—more than double what it did a decade ago and eight times its share two decades ago. 1 By contrast, active management’s commercial struggles have reflected its disappointing investment performance. Over the decade ended December 31, 2015, 82% of actively managed stock funds and 81% of active bond funds have either underperformed their benchmarks or shut down. This subpar performance has fueled the explosion of asset growth in indexing among individual, retirement, and nonprofit investors. So what might the trend mean for the future of actively managed funds? Our research and experience indicate that active management can survive—and even succeed—but only if it’s offered at much lower expense. High costs, which limit a manager’s ability to deliver benchmark-beating returns to clients, are the biggest reason why active has lagged. Industrywide as of December 31, 2015, the average expense ratio for all active stock funds is 1.14%, compared with 0.76% for stock index 1 Sources: Wall Street Journal; Morningstar, Inc.; and Investment Company Institute, 2016. 3 funds. And the expense advantage is even wider for bonds; the average expense ratio for an active bond fund is 0.93%, compared with 0.43% for bond index funds. But even these big differences understate the real gap. These days, it’s not hard to find an index fund that charges maybe 0.05% or 0.10%. So even if you have identified active managers who are skilled at selecting stocks and bonds, to match the return of a comparable (much cheaper) index fund would require significant outperformance. Think about it. Any fund that charges 1.00% in expenses—not even the high end of the range—will find it extraordinarily difficult to overcome the index fund’s head start. Active management also has taken a hit from a regulatory environment that has been favorable to low-cost strategies. The U.S. Department of Labor several years ago mandated greater disclosure of retirement plan fees. And its new fiduciary rule, which is set to take effect in April, requires financial advisors to demonstrate that their recommendations are aligned with their clients’ best interest. Both changes encourage the use of lower-cost investments, including index funds. The future of active management In light of all this, people have been asking me whether active management is “dead.” My response is both yes and no. High-cost active management is dead, and rightly so. It has never been a winning proposition Market Barometer Average Annual Total Returns Periods Ended October 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 4.26% 8.48% 13.51% Russell 2000 Index (Small-caps) 4.11 4.12 11.51 Russell 3000 Index (Broad U.S. market) 4.24 8.13 13.35 FTSE All-World ex US Index (International) 0.64 -0.94 4.09 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 4.37% 3.48% 2.90% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 4.06 4.89 4.34 Citigroup Three-Month U.S. Treasury Bill Index 0.22 0.07 0.07 CPI Consumer Price Index 1.64% 1.15% 1.32% 4 for investors. Low-cost active funds, though, can potentially play an important role for investors who seek to outperform the market. Paying less for your funds is the only sure-fire way to improve your odds of achieving success in active management. But even if you have found an active manager with low costs, the odds of outperforming the market are still long. You have to be able to identify talented stock and bond portfolio managers with long time horizons and clear investment strategies. Look for managers with consistent track records and the discipline to stick closely to their investment strategy. Know what you own and why Despite the well-deserved reputation of indexing and the challenges for active managers, there’s still a place for traditional active strategies that are low-cost, diversified, and highly disciplined, and are run by talented managers who focus on the long term. Vanguard has always applied these principles to our active strategies, and investors have benefited as a majority of our active funds outperformed their benchmarks and bested their peers’ average annual return over the ten years ended September 30, 2016. Worried about the election’s impact on your portfolio? The 2016 presidential election season was one of the most intense and unpredictable in U.S. history. In its aftermath, investors may be left with lingering questions about what the outcome will mean for their portfolios. The answer, based on Vanguard research into decades of historical data, is that presidential elections typically have no long-term effect on market performance. These findings hold true regardless of the market’s initial reaction. Whether there’s a swoon or bounce immediately after an election, investors shouldn’t extrapolate that performance to the long term. As you can see in the accompanying chart, data going back to 1853 show that stock market returns are virtually identical no matter which party controls the White House. Although headlines out of Washington at any given time may still cause concern, investors shouldn’t overreact to short-term events. Instead, it’s best to maintain a balanced and diversified portfolio and stay focused on your long-term goals. Average annual stock market returns based on party control of the White House (1853–2015) Sources: Global Financial Data, 1853–1926; Morningstar, Inc., and Ibbotson Associates thereafter through 2015. 5 But it’s crucial for investors to be patient. Even active managers with the best track records frequently underperform their benchmarks when their investment styles are out of favor. Such periods, though temporary, can persist. So it’s important when entrusting your assets to an active strategy to be in it for the long haul. Make sure you know what you’re buying and what the risks are. Active strategies are becoming more complex, so it’s important to clearly understand what the investments in your portfolio are designed to accomplish and why you want to hold them. Otherwise, you run the risk of selecting strategies that don’t fit your needs or objectives. Keeping these considerations in mind can potentially boost your chances of success in identifying active strategies that may be able to help you reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 9, 2016 6 Advisors Report For the fiscal year ended October 31, 2016, Vanguard Selected Value Fund returned 2.20%. Your fund is managed by three independent advisors. This provides exposure to distinct yet complementary investment approaches, enhancing the funds diversification. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets each manages, and a brief description of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal period and of how portfolio positioning reflects this assessment. (Please note that the Pzena Investment Management discussion refers to industry sectors as defined by Russell classifications rather than the Global Industry Classification Standard used elsewhere in this report.) These comments were prepared on November 17, 2016. Barrow, Hanley, Mewhinney & Strauss, LLC Portfolio Managers: James P. Barrow, Executive Director Mark Giambrone, Managing Director The uncertainty and volatility of the last 12 months have created significant headwinds for our strategy. We began Vanguard Selected Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Barrow, Hanley, Mewhinney & 59 Conducts fundamental research on individual stocks Strauss, LLC exhibiting traditional value characteristics: price/earnings and price/book ratios below the market average and dividend yields above the market average. Pzena Investment Management, 21 Uses a fundamental, bottom-up, deep-value-oriented LLC investment strategy. Seeks to buy good businesses at low prices, focusing exclusively on companies that are underperforming their historically demonstrated earnings power. Donald Smith & Co., Inc. 18 Conducts fundamental research on the lowest price-to-tangible book value companies. Research focuses on underlying quality of book value and assets, and on long-term earnings potential. Cash Investments 2 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a cash position. 7 2016 anticipating several Federal Reserve rate increases, but global concerns sent the market plummeting early on, and investors began considering the possibility of negative interest rates in the United States. This first-quarter unease was followed by the unexpected Brexit vote toward the end of the second quarterand all these events occurred during our own election cycle. This scenario could not have been worse for our expectations and positioning, as we believe rates will rise slowly, economic growth will continue, and there will be some global stability. The already expensive areas of the market that benefit both from their defensive characteristics and lower-rate environmentsincluding utilities and REITs, where we are underweightdid well over the period. Conversely, groups that need interest rates and the economy to improve steadilyincluding consumer discretionary, consumer finance, and industrials, where we are overweightdid poorly. We believe we are positioned to take advantage of value in the market and that we are past the point of maximum uncertainty; we expect our performance to slowly recover throughout the year. An election year creates its own uncertainty and usually exerts some pressure on health care names (in which we are overweight); the largest overhang may not disappear until after the election. At that point, however, we expect valuations and cash flows to matter most. The portfolio is well situated to benefit from such an environment. We continue to benefit from a pickup in merger and acquisition activity, as both St. Jude Medical and Tyco International were taken out during the period. If we are finding good companies with attractive valuations and cash flow, and the market doesnt recognize this, a financial or strategic buyer certainly validates our process. We are underweight utilities, technology, energy, and REITs. We believe traditional yield plays like utilities and REITs have had substantial runs thanks to a continued low interest rate environment and have very little room for valuation upside or meaningful yield relative to their own histories. We also see considerable risk to these valuation levels when interest rates rise. Pzena Investment Management, LLC Portfolio Managers: Richard Pzena, Founder, Chief Executive Officer, and Co-Chief Investment Officer John Flynn, Principal Eli Rabinowich, Principal Equity market returns were volatile over the 12 months, marked by plummeting energy prices in early 2016 and a surprise Brexit vote in June. Despite these head-winds, markets were solidly positive for the year. Our portfolio performed in line with the Russell Midcap Value Index, the funds benchmark, benefiting from positioning in technology and stock selection within energy and hindered 8 by the underperformance of some consumer discretionary and producer durables holdings. Hard drive manufacturer Seagate Technology was the portfolios top individual contributor. We added to our position in the second quarter of 2016 as the stock declined on personal computer unit weakness that led to a severe decline in gross margins. The stock rebounded sharply during the most recent quarter as the company increased guidance on its cost-cutting efforts and end-market recovery. Also performing well in technology was Hewlett Packard Enterprise (enterprise information technology) as management continues to disassemble the business in order to unlock value. Within producer durables, Terex Corporation (machinery manufacturing) was a top contributor, helped by its continued initiatives to simplify the business and improve returns. Staples (office supplies) and News Corp. (media and information services) were the leading detractors in the portfolio. Staples struggled as it announced that it would shut its stores in the United Kingdom, and may do the same in Continental Europe, because of declining sales. The company was hurt most from failing to get regulatory approval for its merger deal with Office Depot. We had long believed such an outcome to be possible and had limited our position size accordingly, and we believe the stock remains attractive. News Corp. shares were weak as the company showed continued deterioration in its newspapers business. The stock remains attractive based on its low valuation of 0.6 times book value and more than $3 per share in cash. The exploitable pockets of cheapness continue to be in financial services, information technology (old tech companies that are more exposed to enterprise spending), and, to a growing extent, industrial cyclicalsareas where we have our largest exposures. We have significantly less exposure to sectors deemed safe by investors, such as health care, consumer staples, and utilities, where we believe valuations are at unattractive levels. Donald Smith & Co., Inc. Portfolio Managers: Donald G. Smith, President and Chief Investment Officer Richard L. Greenberg, CFA, Senior Vice President The portfolio continues to meet our criteria of owning a concentrated selection of low price-to-tangible book value stocks with attractive long-term earnings potential. It currently sells at 106% of tangible book value and 8.2 times our estimate of normalized earnings. In contrast, the Standard & Poors 500 Index sells at over 7 times tangible book value and 17 times normalized earnings. The rebound in precious metals and energy mirrored the rise in the underlying commodities and contributed most to returns. Top contributors included Yamana Gold (+62.6%) and Kinross Gold Corporation (+92.0%). WPX Energy (+58.3%) and Nabors (+18.5%) also contributed. 9 Continued surplus capacity and declining day rates meant that offshore drillers, such as Noble Corp. (63.3%), did not do well. While rebounding oil prices helped the energy sector, they also hindered the performance of previously strong airline/ aircraft leasing stocks, including JetBlue (29.6%), Air France (16.8%), and AerCap (0.94%). Lower interest rates tend to push down financial stocks. Our financial exposure is primarily limited to insurance stocks, which on average lagged the market with single-digit returns. Everest Re was an exception, rising 14.4%. In technology, Ingram Micro (+24.9%) received a takeover offer from a Chinese conglomerate. We eliminated our positions in a number of holdings, most of which had done well and met our targets. These included American National Insurance Company, Coeur Mining, New Gold, Royal Caribbean Cruises, Valero Energy Corporation, and Validus Holdings. We also trimmed positions in Aspen Insurance, Everest RE, Ingram Micro, JetBlue, Kinross Gold, WPX Energy, and XL Group, and added to our positions in AerCap, Air France-KLM, Celestica, MFA Financial, and Micron. We reduced our holdings in Yamana earlier in the period, and then bought some back later at a lower price. Three new names were added to the portfolio: Axis Capital, IAMGOLD Corporation, and Toll Brothers. Axis Capital is a Bermuda-based insurer/ reinsurer; IAMGOLD is an 800,000-ounce gold producer with mines in Africa and Canada; and Toll Brothers is a national builder of luxury homes. Our largest position is in AerCap. The stock sells at 89% book value, below fair market value, and about 6 times our 2- to 4-year earnings estimate. AerCap has been aggressively selling planes at premiums to book value and redeploying proceeds to a stock buyback program. Our largest industry weightings are to insurance, technology, airlines/aircraft leasing, and metals. The portfolios six insurance companies sell at an average of 95% of tangible book value. Hurt by low interest rates and the attendant low returns on investment portfolios, returns on equity have generally been in the high single digits. Higher interest rates, coupled with stock buyback programs at all six companies and the potential for takeover, should buoy the stocks. In technology, it appears that a better supply/demand situation has developed in memory, providing underlying support to Micron. Finally, the precious metals stocks have been an obvious beneficiary of the recent rebound in gold and silver prices. While it may be difficult to predict the future direction of precious metal prices, several factors give us comfort in our position. On a macro level, these factors include worldwide loose monetary policy, which has led to negative real (and in many cases nominal) interest rates in much of the developed world; strong and persistent central bank purchases of gold; rising wealth in countries with a historical affinity for gold (China and India); and a benign 10 outlook for gold supply, with few sizable projects on the horizon to replace depletion from older mines. Our investment in the miners themselves is not necessarily predicated on rising gold prices. Each of them has company-specific projects or catalysts that have the potential to lead to sharply higher earnings, even assuming flat gold prices. The stocks are cheap on both historical price/book value and price/revenues metrics, while cost-cutting efforts over the past few years should allow the companies to be at least cash flow breakeven, even if gold prices turn lower. Our preference has been to purchase companies that have the most sales and reserves relative to enterprise value; they also must have the balance-sheet strength to survive an extended period of lower prices. 11 Selected Value Fund Fund Profile As of October 31, 2016 Portfolio Characteristics DJ U.S. Russell Total Midcap Market Value FA Fund Index Index Number of Stocks 123 565 3,833 Median Market Cap $9.2B $11.2B $53.5B Price/Earnings Ratio 20.3x 23.7x 23.1x Price/Book Ratio 1.7x 1.8x 2.7x Return on Equity 11.7% 10.0% 16.6% Earnings Growth Rate 10.9% 7.9% 8.4% Dividend Yield 2.1% 2.3% 2.1% Foreign Holdings 10.9% 0.0% 0.0% Turnover Rate 27% — — Ticker Symbol VASVX — — Expense Ratio 1 0.39% — — 30-Day SEC Yield 1.78% — — Short-Term Reserves 1.7% — — Sector Diversification (% of equity exposure) Russell DJ Midcap U.S. Total Value Market Fund Index FA Index Consumer Discretionary 15.5% 8.7% 12.6% Consumer Staples 3.4 3.6 8.9 Energy 7.5 9.9 6.6 Financials 26.4 18.3 13.9 Health Care 4.0 4.5 13.4 Industrials 16.3 12.4 10.5 Information Technology 11.2 9.0 21.0 Materials 7.9 5.7 3.2 Real Estate 3.4 14.7 4.2 Telecommunication Services 0.1 1.5 2.3 Utilities 4.3 11.7 3.4 Volatility Measures Russell DJ Midcap U.S. Total Value Market Index FA Index R-Squared 0.86 0.86 Beta 1.02 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) AerCap Holdings NV Trading Companies & Distributors 2.1% Royal Caribbean Cruises Hotels, Resorts & Ltd. Cruise Lines 2.0 Willis Towers Watson plc Insurance Brokers 2.0 Ingram Micro Inc. Technology Distributors 1.9 Micron Technology Inc. Semiconductors 1.9 Capital One Financial Corp. Consumer Finance 1.9 Hanesbrands Inc. Apparel, Accessories & Luxury Goods 1.9 Reynolds American Inc. Tobacco 1.9 Norwegian Cruise Line Hotels, Resorts & Holdings Ltd. Cruise Lines 1.9 Stanley Black & Decker Inc. Industrial Machinery 1.9 Top Ten 19.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated February 25, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2016, the expense ratio was 0.35%. 12 Selected Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2006, Through October 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Selected Value Fund 2.20% 12.16% 6.95% $19,585 Russell Midcap Value Index 7.84 14.07 7.19 20,033 Mid-Cap Value Funds Average 4.65 12.27 6.34 18,486 Dow Jones U.S. Total Stock Market Float Adjusted Index 4.21 13.29 6.87 19,436 See Financial Highlights for dividend and capital gains information. 13 Selected Value Fund Fiscal-Year Total Returns (%): October 31, 2006, Through October 31, 2016 Average Annual Total Returns: Periods Ended September 30, 2016 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period.
